 



Exhibit 10.1
[l30898al3089890.jpg]
Veramark Technologies, Inc.
2008 Incentive Plan for Management and Key Employees
Overview
The Veramark 2008 Incentive Plan for Management and Key Employees (the “Plan”)
is a cash bonus that will be paid to eligible employees. A cash bonus pool will
be established, the amount of which will be based upon meeting stated operating
income objectives. The total of all bonuses distributed shall not exceed the
amounts as established by the Plan.
Authorization and Administration
The Plan is approved and administered by the Compensation Committee of the Board
of Directors.
The Compensation Committee will approve the structure of the Plan and will
approve the final determination of the total bonus pool based on the operating
income reported in the audited financial statements contained in the Company’s
10-K report to the Securities and Exchange Commission for the year ending
December 31, 2008.
The President and CEO will determine the allocation to employees of bonus pool
funds.
Bonus pool funds will be distributed within 90 days of the approval and filing
of the Company’s annual report on Form 10-K to the Securities Exchange
Commission.
Eligibility
Eligible employees will be identified by the President and CEO.
An individual must be a full-time employee of the Company in good standing at
the time that the bonus funds are distributed. There is no accrual provision and
all consideration for bonus payments are forfeited upon termination regardless
of reason for such termination, even if the bonus amount was reported to the
employee prior to the last day of employment.
There are expected to be 15 to 20 eligible participants.
Definitions
“Operating Income” means the final, audited amount of income before
extraordinary items, interest and taxes.
Veramark Technologies, Inc. • www.veramark.com
Corporate: 3750 Monroe Avenue • Pittsford, NY 14534 • Tel: 585.381.6000 • Fax:
585.383.6800
Westlake Office: 200 N. Westlake Blvd. • Suite 200 • Thousand Oaks, CA 91362 •
Tel: 805.497.2226 • Fax: 805.497.4157

 



--------------------------------------------------------------------------------



 



[l30898al3089890.jpg]
Cash Bonus Pool
The Cash Bonus Pool will be determined based on the table below.

                              % OF   OPERATING   POOL     OPERATING   INCOME  
AMOUNT     INCOME    
$250,000
  $ 30,000       12.0 %
$500,000
  $ 60,000       12.0 %
$750,000
  $ 100,000       13.3 %
$1,000,000
  $ 140,000       14.0 %
$1,250,000
  $ 180,000       14.4 %
$1,500,000
  $ 230,000       15.3 %
$1,750,000
  $ 280,000       16.0 %

Veramark Technologies, Inc. • www.veramark.com
Corporate: 3750 Monroe Avenue • Pittsford, NY 14534 • Tel: 585.381.6000 • Fax:
585.383.6800
Westlake Office: 200 N. Westlake Blvd. • Suite 200 • Thousand Oaks, CA 91362 •
Tel: 805.497.2226 • Fax: 805.497.4157

 